Citation Nr: 0332524	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had recognized guerilla service from June 1943 to 
October 1945.  He died in May 2000.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

In her August 2002 substantive appeal (VA Form 9), the 
appellant stated that, prior to his death, the veteran was 
unemployable due to his service-connected disability.  This 
is a claim for Dependency and Indemnity Compensation (DIC) 
based on "hypothetical" entitlement under 38 U.S.C.A. 
§ 1318(b)(1) (West 2002).  Unfortunately, though, this is no 
longer a viable basis of recovery in these types of cases.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  If, nevertheless, the appellant still wants to 
file a claim, she must do so at the RO.


FINDINGS OF FACT

1.  The appellant was notified of the type of evidence needed 
to support her claims and apprised of whose ultimate 
responsibility, hers or VA's, it was for obtaining the 
supporting evidence.  

2.  More than one year has elapsed since the RO informed the 
appellant of this.  

3.  The veteran had recognized guerilla service from June 
1943 to October 1945.  



4.  The veteran died in May 2000 and the cause of death, as 
listed on his death certificate, was cardiac arrest due to 
paralysis of the left foot secondary to injury (gunshot 
wound); and the underlying cause was severe peripheral 
neuritis and hemiplegia; at the time of his death, he was 
service connected for residuals of a gunshot wound of his 
left foot with amputation of his left 4th toe at the 
metatarsophalangeal joint, rated 10 percent disabling.  

5.  The most probative medical evidence of record indicates 
the veteran's fatal heart disease did not initially manifest 
until decades after his recognized military service and is 
unrelated to his service-connected residuals of his gunshot 
wound to his left foot with amputation of his left 4th toe at 
the metatarsophalangeal joint; his service-connected 
disability also did not contribute substantially and 
materially to his death, or hasten it, or otherwise aid or 
lend assistance to it.  

6.  At his death the veteran had no pending claim or pending 
appeal for VA benefits.  

7.  The veteran did not have qualifying service to be 
eligible for VA pension benefits and the appellant, as his 
surviving spouse, in turn, is not eligible for VA death 
pension benefits.  


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2003).  

2.  The appellant has no derivative claim for accrued 
benefits.  38 U.S.C.A. §§ 5101 and 5121 (West 2002).  

3.  There is no legal possibility of awarding the appellant 
VA death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law in November 
2000 and implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations essentially eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The appellant was notified of the VCAA in an August 1, 2001, 
letter and was requested to provide evidence within 60 days 
(i.e., by October 1, 2001).



In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day (in this 
case 60-day) period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this particular case, however, more than one year already 
has elapsed since that August 2001 VCAA notification letter; 
in fact, it has been more than 2 years since that letter was 
issued.  And in that time, private clinical records have been 
obtained, a VA field examination has been conducted, and a VA 
medical opinion has been obtained as well.  38 U.S.C.A. 
§ 5103A(d).  

The more recent statements and correspondence from the 
appellant do not make reference to or otherwise mention any 
additional treatment from other sources (e.g., private or 
non-VA, etc.).  Further, although offered, the appellant 
declined her opportunity for a hearing to provide oral 
testimony in support of her claims.  Accordingly, no further 
development is required to comply with the VCAA or the 
implementing regulations.  And she is not prejudiced by the 
Board deciding her appeal without first remanding her case to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Moreover, 38 C.F.R. § 3.312(c)(2) provides that generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

Furthermore, 38 C.F.R. § 3.312(c)(4) provides that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  But, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this particular 
situation, though, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature.

The veteran's service-connected condition affected his 
musculoskeletal system and, while productive of disability, 
is not shown to have been, by itself and irrespective of 
other nonservice-connected disabilities, of a progressive or 
debilitating nature.  Neither is it shown to otherwise have 
been a material influence in accelerating his death.  

The veteran incurred his gunshot wound of his left foot, with 
resultant amputation of his left 4th toe at the 
metatarsophalangeal joint, during World War II.  The earliest 
diagnosis of any cardiovascular disease was by Dr. Alba many 
years later, in December 1961; that was nearly 16 years after 
the veteran's recognized military service had ended (in 
October 1945).

In 1969, several years after that, Dr. Mopera stated that the 
veteran had partial right hemiplegia secondary to a cerebral 
thrombosis and again noted that he was hypertensive.  The 
first diagnosis of diabetes was by Dr. Garcia in 1974.  

While Dr. Gappi reported in January 1982 that the veteran had 
osteomyelitis involving his left foot, a VA examination later 
in 1982 found that there was no osteomyelitis.  

Dr. Garcia prepared the veteran's death certificate in May 
2000, stating that his cause of death was cardiac arrest due 
to paralysis of his left foot secondary to injury (gunshot 
wound); and the underlying cause was severe peripheral 
neuritis and hemiplegia.  At the time of his death, the 
veteran was service connected for the residuals of the 
gunshot wound to his left foot with amputation of his left 
4th toe at the metatarsophalangeal joint, rated 10 percent 
disabling.  

The RO referred the case for an opinion of a VA physician as 
to the cause of the veteran's death.  In October 2000 the 
designated VA physician responded by stating the veteran's 
service-connected disability could not have resulted or 
contributed to his death.  In discussing the rationale for 
the medical opinion against the claim, the VA physician 
pointed out the veteran's non-healing wound, heart ischemia, 
neuritis and stroke were all complications of his nonservice-
connected diabetes, and that it was his diabetes, instead, 
which caused and contributed to his death.  

Later, that same VA physician clarified his opinion stating 
that the veteran's wound over the left foot was completely 
healed after the injury was sustained and after the 
amputation was performed back in 1945.  It was not until 1982 
that a wound or infected ulcer was noted over the injury 
site.  It was not until 1974 that he was diagnosed as having 
diabetes mellitus.  He never complained officially of 
numbness over the left foot until 1974.  There was no 
evidence of osteomyelitis occurring in the injury site, 
especially over the 4th metatarsal area where the toe was 
amputated.  Strokes, which are complications of uncontrolled 
diabetes and hypertension, often have disabling and fatal 
effects when left unchecked.  Hence, the veteran's death was 
more likely caused by complications of his diabetes and 
hypertension, which were not service-connected since there 
was no evidence that these were present during his active 
service, and not caused by the wound injury of his left foot.  

This VA physician's opinion is most consistent with the 
evidentiary record.  Indeed, the veteran remained otherwise 
healthy for many, many ensuing years until he eventually 
developed his fatal heart disease, complicated by his 
diabetes.  

In deciding the claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiner's 
medical opinion over the private physician's medical opinion 
to the contrary. 

The VA examiner's opinion is much more focused by addressing 
the actual circumstances at hand; in fact, the VA examiner 
cited specific evidence in the record to support his opinion, 
whereas the private physician who concluded otherwise did 
not.  Instead, he simply made a summary conclusion without 
identifying the medical basis to support it.  He also 
completely failed to account for or explain the effect of the 
veteran's nonservice-connected hypertension and diabetes, 
both of which are well documented in the record.  Conversely, 
the VA physician not only included these additional 
conditions in his explanation of the cause of the veteran's 
death, but the VA physician also discussed specifically why 
they were very significant factors.  So the VA physician's 
opinion is accorded greater probative weight.  See Black v. 
Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  See, too, Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Timberlake v. Gober, 14 Vet. App. 
122, 128 (2000); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  And although the Board may not ignore the 
private physician's opinion, the Board certainly is free to 
discount the probative weight of that physician's statement, 
so long as the Board provides an adequate explanation of the 
reasons and bases for its determination.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

There is otherwise no persuasive medical evidence currently 
of record indicating the veteran's service-connected left 
foot disorder either caused his death, contributed 
substantially and materially to it, hastened it, or otherwise 
aided or lent assistance to it.  Since the appellant-widow is 
a layperson, she simply does not have the medical expertise 
or training necessary to give a competent probative opinion 
as to the determinative issue of causation.  Therefore, her 
allegations, alone, are insufficient to support her claim, 
and her appeal must be denied.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); see also Velez v. West, 11 
Vet. App. 148, 158 (1998); Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Accrued Benefits

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 "compels 
the conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  This comports with the Federal Circuit's 
decision in Zevalink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
which held that a surviving spouse's "accrued benefits claim 
is derivative of the veteran's claim" and so concluded that, 
absent unconsidered new and material evidence in the file as 
of the date of death, a surviving spouse could only receive 
accrued benefits based on "existing ratings and decisions" 
and could not reopen and reargue a claim.  Zevalink, at 1241-
42.  "Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.  Just as the 
surviving spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996)] could not reopen the veteran's accrued benefits 
claim, so [] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.   

Here, at the veteran's death there was no claim pending for 
any VA benefit.  During his lifetime he had filed multiple 
claims seeking a higher rating for the residuals of the 
gunshot wound to his left foot, and the RO and the Board 
appropriately adjudicated his claims.  Most recently, an 
unappealed rating decision in March 2000 denied a total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected disability and again denied an 
increased rating for the service-connected residuals of the 
gunshot wound of his left foot.  Those claims were resolved, 
not pending.

Because there was no pending claim or pending appeal at the 
veteran's death, there is no valid claim for accrued 
benefits.  

Death Pension Benefits

The veteran only had recognized guerilla service from June 
1943 to October 1945.  In Cacalda v. Brown, 9 Vet. App. 261, 
264 (1996), it was held that under 38 U.S.C.A. § 107(a) 
certain service by a veteran before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines is deemed not to be active 
service for the purpose of granting nonservice-connected 
benefits, including VA pension benefits, although such a 
veteran may receive other types of VA benefits, e.g., 
disability compensation benefits (in this case for his 
service-connected residuals of a gunshot wound of the left 
foot with amputation of the left 4th toe).  In Cacalda, 
supra, it was noted that this law had been held not to 
violate the United States Constitution, citing 
Quiban v. Veterans Admin, 928 F.2d 1154, 1158 (D.C. Cir. 
1991), reh'g denied (July 18, 1991); Dela Pena, 2 Vet. 
App. at 81 (embracing the holding of Quiban).  

Here, as in Cacalda, supra, the veteran's recognized guerilla 
service unfortunately falls into the service period window 
that expressly has been deemed not to be active military 
service for the purpose of receiving VA nonservice-connected 
pension benefits.  Thus, the appellant is not entitled to VA 
death pension benefits because, just like her claim for 
accrued benefits, it is predicated on the veteran's 
entitlement.  With his entitlement eliminated, so too is 
hers.  And because the law is dispositive of her claim, as in 
Cacalda, supra, her appeal must be terminated because of the 
absence of legal merit or the lack of entitlement under the 
law, analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. 

The claim for accrued benefits is denied.  

The claim for nonservice-connected death pension benefits is 
denied for lack of legal entitlement.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



